DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Newly submitted claims 21 and 22 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: new independent claim 21 claims additional features of the a test member including a pressure sensor, and the test member measures pressure information and corrects sensitivity of the pressure sensor while failing to include the feature of an angle adjusting portion.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 21 and 22 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.


Response to Arguments
Applicant's arguments filed 04/26/2021 have been fully considered but they are not persuasive. 
Applicant argues that a skilled person would not be motivated to make the combination proposed by the examiner in the rejection, however does not present any evidence or further argument to this point. 
Applicant argues that in Bartlow the pressing member only presses the substrate in a direction perpendicular to the substrate.  Applicant goes on to argue that claim 1 requires “an angle adjusting portion adjusting a first angle of the mounting portion to incline the mounting portion with respect to the planar surface of the stage”. Examiner notes that what Applicant is arguing and what is claimed are two separate issues.  The claim does not require that the angle of the pressing member be adjusted with respect to the mounting portion or the stage.  Depending on how one mounts Bartlow’s pressing member the mounting stage could move separately from pressing member or the two could move in tandem, either configuration is allowed by the claim language.  Applicant further states that “nowhere does Bartlow disclose or suggest pressing a test member in a direction inclined to the surface of the substrate”.  Examiner notes that this feature is not captured in any of the claims as written.
In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 7, 8, 10, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Zhu et al. (US 2007/0257698; “Zhu”) in view of Bartlow et al. (US 2017/0089818; “Bartlow”).

Regarding claim 1, Zhu discloses in figures 1-4 a test apparatus (2) (¶¶ [0003]-[0004]), comprising a stage (24) having a planar surface extending in a first direction and a second direction 5crossing the first direction (¶¶ [0015]-[0016]), a mounting portion (271) disposed on the stage (24) to place a test member thereon (¶ [0020]), and an angle adjusting portion (275) adjusting a first angle of the mounting portion (271) to incline the mounting portion (271) with respect to the planar surface of the stage (24) (¶¶ [0020]-[0021]).
Zhu is silent to a pressing guide.
In the same field of endeavor, Bartlow teaches in figures 1-4 a test apparatus (100) (¶¶ [0003]-[0004]) comprising a pressing guide (106) (¶ [0036]) disposed on the stage (118) (¶ [0042]) and moving a pressing member (104) in the first 10direction (D1), the second direction (D2), and a third direction (D3) normal to the planar surface of the stage (118) (¶¶[0038]-[0040]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to include Bartlow’s pressing guide and pressing member in Zhu’s test apparatus for the purpose of testing the brittleness of a display whose electronic components are also being tested in one apparatus.  

Regarding claim 2, Bartlow teaches in figure 9 the test member (900) is a display device including a flat portion (screen, no reference numeral) and at least one 15curved portion (904) extending from the flat portion, and wherein the at least one curved portion (904) is provided with at least one pressure sensor (906) (¶¶ [0099]-[0100]).  


Regarding claim 3, Bartlow teaches the pressing member (104) presses the at least one curved portion (904) of the display device (¶ [0101]).
The reasons and motivation for combining are the same as recited in the rejection of claim 1 above. 

  Regarding claim 4, Bartlow teaches the pressing guide (106) includes 25a rail (108A) moving the pressing member (104) in the first direction (D1), a first slide member (112) engaged with the rail (108A) and moving the pressing member (104) in the third direction (D3), and a second slide member (108B) engaged with the first slide member (112) and moving the pressing member (104) in the second direction (D2) (¶¶ [0038]-[0040]).
The reasons and motivation for combining are the same as recited in the rejection of claim 1 above.   

Regarding claim 7, Zhu discloses an anti-slip member (29) disposed on an upper surface of the mounting portion (271) and preventing the test member from slipping when the mounting portion (271) is inclined by the 15angle adjusting portion (275) at the first angle (¶ [0024]).  

Regarding claim 8, Zhu discloses the angle adjusting portion (275) is engaged with the mounting portion (271) along a long side of the mounting portion (271) to incline the mounting portion (271), the first angle ranges 20between 0° and 360°, and the angle adjusting portion (275) includes a support member (2753, 2754) supporting the test member placed on the mounting portion (271) (¶¶ [0020]-[0021]).  

Regarding claim 10, Zhu discloses at least one support member (2753) supporting one side of the test member when the mounting portion (271) is inclined at the first angle by the angle adjusting portion (275), and the at 30least one support member (2753) is disposed on one side of the mounting portion (271) (¶¶ [0020]-[0021]).
  
Regarding claim 11, Bartlow teaches in figure 2A the pressing member includes a body (204) and a protrusion (230) that protrudes from a surface of the body (204) (¶ [0036]).
The reasons and motivation for combining are the same as recited in the rejection of claim 1 above.   

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Zhu in view of Bartlow and Hall (USPN 10,502,712).

Regarding claim 5, Zhu and Bartlow disclose all the limitations of claim 4 on which this claim depends.
Zhu and Bartlow are silent to a guide arm.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to include Hall’s guide arm in Bartlow’s pressing guide for the purpose of allowing different pressing members to be exchanged for imparting different forces for different testing modes.
  
Allowable Subject Matter
Claims 6, 9, 12, and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding claim 6, none of the prior art alone or in combination neither discloses nor renders obvious a test apparatus as claimed wherein the guide arm is provided as a pair of guide arms, and the pair of guide arms is disposed to overlap each other in the third direction and be spaced apart from each 10other by a predetermined distance in combination with the remaining claim limitations.  

Regarding claim 9, none of the prior art alone or in combination neither discloses nor renders obvious a test apparatus as claimed comprising a rotating member rotating the mounting portion about an axis extending in the 25third direction to adjust a second angle between the mounting portion and the stage in combination with the remaining claim limitations.
  
Regarding claim 12, none of the prior art alone or in combination neither discloses nor renders obvious a test apparatus as claimed wherein the protrusion is engaged with a pressing cover that covers the protrusion in combination with the remaining claim limitations.
  
Claim 13 would be allowable based on its dependence on claim 12.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571) 272-2306.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.